Citation Nr: 1438541	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for chronic cysts.

3.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, granted service connection for chronic cysts and assigned a noncompensable rating, effective from November 8, 2006 (the date of the claim for service connection); denied service connection for type II diabetes mellitus; and denied a TDIU.  In August 2007 and November 2007, respectively, the Veteran filed a notice of disagreement (NOD) with the denial of a TDIU; and the denial of diabetes mellitus, and the assigned disability rating.  In a January 2010 rating decision, the RO assigned a 10 percent rating for the Veteran's service-connected chronic cysts, effective from the date of claim (November 8, 2006).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Because the chronic cysts appeal involves disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2009, the Veteran testified during  a local hearing before a Decision Review Officer (DRO).  In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the San Antonio Satellite Office of the Houston RO.  Transcripts of both hearings are of record. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management Systems  files associated with the Veteran's claims. A review of the electronic files reveals the documents therein  are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As a final preliminary matter, the Board observes that a February 2010 rating decision continued a noncompensable rating for a jaw deformity; denied service connection for peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and a dental disability; and denied reopening his claim for service connection for depressive disorder.  In February 2010, the Veteran filed a NOD with 4 of the 5 issues addressed in the February 2010 rating decision.  A SOC was issued in August 2012; however, the Veteran has not filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Consequently, these issues are not before the Board at this time.

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted. 

Relevant to the service connection claim, the Veteran testified during the April 2014 Board hearing that he experienced frequent urination during service.  On a July 2001 pre-service discharge general examination conducted on VA's behalf, the Veteran's blood glucose was noted to be 111.  The Veteran was informed that he should follow up with his private provider regarding his abnormal glucose result.  Post-service treatment records from Fort Hood, include a March 2003 record that documents a fasting glucose of 418.  A June 2005 treatment record from A.F. Williams Medical Center documents that the Veteran was diagnosed with diabetes mellitus in 2002, and that he currently has uncontrolled diabetes mellitus.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, as noted, the Veteran has reported symptoms of frequent urination during service; the report a July 2001 pre-service discharge examination documents increased laboratory glucose; and, the Veteran currently has diabetes mellitus.  Given this evidence, and the absence of a medical etiology opinion, the he Board finds that a remand of this matter for VA examination and opinion is warranted .

Relevant to the rating for service-connected chronic cysts, during the April 2014 Board hearing, the Veteran asserted that his chronic cyst disability has worsened and warranted a higher rating.  He testified that the symptoms associated with his chronic cysts included sharp stabbing pain in the groin and scrotum, to the point that it is difficult to walk; constant itching, monthly flare-ups, and constant draining of the cysts that include blood and pus.  The Veteran testified that his current medications do not provide relief.

The most recent VA skin examination  was conducted  in April 2008.  Where, as here, the Veteran asserts a worsening of the disability at issue, VA's duty to assist includes providing him with a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  To ensure that the record reflects the current severity of the Veteran's service-connected chronic cysts, the Board finds that a more contemporaneous skin examination is needed to properly evaluate the chronic cyst disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

As for  TDIU claim, the Board notes that  the Veteran has been granted service connection for sleep apnea, rated as 50 percent disabling; lumbar spine disability, rated as 40 percent disabling; left hip disability, currently rated as 20 percent disabling; tinnitus, right thumb disability, bilateral plantar fasciitis, chronic cysts, and chronic sinusitis, each currently rated as 10 percent disabling; left index finger fracture, right finger injury residuals, bilateral hearing loss, emphysema, scars (multiple areas), left hip scar, and jaw deformity, rated as noncompensable.  The combined rating is 90 percent. 

Thus,  the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Although the record includes the results of various examinations for individual service-connected disabilities, further examination and medical opinion to clearly address the functional effects of individual and combined h l service-connected disabilities, and their impact on the Veteran's employability, is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, the Board acknowledges  that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator. See  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity ( 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.. 

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claims for service connection, higher initial rating and/or the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655 b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

During the Board hearing and in several statements, the Veteran reported that he was denied VA Vocational and Rehabilitation services.  Moreover, he submitted an April 2010 determination letter that documents such.  Any files and/or individual records associated with the determination are pertinent to the appeal and must be obtained and associated with the claims file. 

As for VA medical records, the record currently includes VA treatment records dated up to January 2010, and more recent records may exist.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran's VA medical records dated since January 2010. 

Also, , during the April 2014 Board hearing the Veteran indicated that he receives his medication for his chronic cysts from Wilford Hall Medical Center.  He also indicated that he was seeing a dermatologist.  The most recent treatment records from Wilford Hall Medical Center are dated through August 2009.  Thus, the Board finds that the AOJ should obtain and associate with the claims file any outstanding treatment records relevant to his chronic cyst disability from such facility.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002). In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA  medical records, to include records from Wilford Hall Medical Center .

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain any files and/or records associated with the VA Vocational and Rehabilitation determination, and associate them with the claims file.

2.  Obtain all outstanding pertinent records of VA treatment for the Veteran's diabetes mellitus and chronic cysts since August 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for increased rating for chronic cyst disability.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA medical records, to include treatment records from Wilford Hall Medical Center dated from September 2009 to the present.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA diabetes mellitus and skin examinations, by appropriate physicians, at a VA medical facility.  

The contents of the Veteran's claims file (paper and electronic claims files, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to each requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

In rendering the noted findings/opinion, the physicians should consider and discuss all pertinent medical and lay evidence,  to include the hearing testimony of the Veteran.  
Each examiner must provide all examination findings, along with complete, clearly-stated rationale for conclusions reached.

Diabetes  mellitus -  The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset during or  was otherwise incurred in service..  

In so doing, the physician should comment on the significance, if any, of the Veteran's assertion that he experienced frequent urination during service, and the notation of 111 recorded for the Veteran's  blood glucose of 111 documented in the  pre-service discharge VA examination report. Chronic cysts - The  should describe the current and complete manifestations and  extent of the Veteran's chronic cysts.  Findings should include: the frequency of the recurrent episodes, and whether or not the Veteran requires intermittent systemic immunosuppressive therapy.  The examiner should also describe the functional effects of the Veteran's chronic cyst disability on his ability to perform the activities of daily living, to include employment.
Also, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the November 8, 2006, effective date of the award of service connection, the Veteran's chronic cyst disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 


6.  Thereafter, arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, for evaluation of all service-connected disabilities.

The contents of the entire claims file ( (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of the medical evidence (to include the report of examination of the Veteran's chronic cysts), the physician should describe the  functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.

In particular, the physician should provide comment as to functional effects of each disability-as well as the combined effects of all service-connected disabilities-on the veteran's ability to perform the mental and/or physical acts required for  employment.

In rendering opinion responsive to the above, the examiner should consider and discuss the impact/significance of  associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice connected disorders. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
 
8.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
9.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the claims on appeal. 

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b) , as appropriate. 

Otherwise, adjudicate each claim in  in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority.
 
10. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



